Por cuanto, dictada sentencia en este caso el 27 de octubre, 1933, declarando la demanda con lugar, la demandada apeló, radi-cando la transcripción en septiembre 4, 1934; y
Por cuanto, la parte apelada ha solicitado la desestimación del recurso por frívolo por moción cuya vista se celebró el 11 de febrero actual sin asistencia de las partes y volvió a celebrarse el 25 de fe-brero para dar una nueva oportunidad de defenderse a la apelante, sin que tampoco concurriera; y
Por cuanto, examinada la transcripción de los autos resulta que se trata de una acción en cobro de cánones de arrendamiento de so-lares habiendo la demandante presentado prueba documental y tes-tifical suficiente, limitándose la demandada a contradecirla con su propia declaración, resolviendo la Corte el conflicto en contra de la demandada sin que surja la existencia de pasión, prejuicio, par-cialidad o manifiesto error;
Por tanto, se declara la moción con lugar y en su consecuencia se desestima, por frívolo, el' recurso.